CONSULTING AGREEMENT

AGREEMENT made this 15th day of May, 2006, by and between Applied Fluids
Engineering, Inc., (AFE, Inc.) whose principal place of business is located at
111 W, Ocean Blvd. #1360, Long Beach, CA 90802, hereafter referred to as the
"Consultant," and Frezer, Inc., whose principle place of business is located at
8885 Rio San Diego Drive, San Diego, CA 92108, hereinafter referred to as
"Company."

WHEREAS, the Company desires to engage in the services of the Consultant to
perform for the Company services regarding the Cryo-Chip patent application and
Cryo-Chip market research for the Company as an independent contractor and not
as an employee; and

WHEREAS, Consultant desires to consult with the Board of Directors, the officers
of the Company, and the administrative staff, and to undertake for the Company
consultation as to the Cryo-Chip patent application and Cryo-Chip market
research for the Company as an independent contractor and not as an employee.

NOW, THEREFORE, it is agreed as follows:

1.  Term

The respective duties and obligations of the contracting parties shall be for a
period of one month commencing on the 15th day of May, 2006.

2.  Consultations

(a) Consultant shall be available to consult with the Board of Directors, the
officers of the Company, and the heads of the administrative staff, at
reasonable times, concerning the Cryo-Chip patent application and Cryo-Chip
market research.

(b) Dr. Watts shall serve in this capacity as a representative of Consultant,
being compensated by Consultant.

3.  Liability,

With regard to the services to be performed by the Consultant pursuant to the
terms of this agreement, the Consultant shall not be liable to the Company, or
to anyone who claim any right due to any relationship with the Company, for any
acts or omissions in the performance of services on the part of the Consultant
or on the part of the agents or employees of the Consultant, except when said
acts or omissions of the Consultant are due to willful misconduct of gross
negligence. The Company shall hold the Consultant free and harmless from any
obligations, costs, claims, judgments, attorneys' fees, and attachments arising
from or growing out of the services rendered to the Company pursuant to the
terms of this agreement or any way connected with the rendering of services,
except when the same shall arise due to the willful misconduct or gross
negligence of the Consultant and the Consultant is adjudged to be guilty of
willful misconduct or gross negligence by a court of competent jurisdiction.

4.  Compensation

(a) Upon execution of this agreement, the Consultant shall receive 50,000
restricted common shares of the Company's stock.

(b) The Consultant shall receive $3000 once this document is fully executed and
$3000 upon satisfactory completion of Cryo-Chip provisional patent application,
Cryo-Chip market research received by the Company and formal assignment of
patent rights to Frezer Inc.





1







(c) In addition, the Company shall reimburse the Consultant for any reasonable
expenses incurred by the Consultant pursuant to the terms of this agreement and
pre-approved by the CEO or persons acting in that capacity on behalf of the
Company.

(d) The Consultant may from time to time receive additional compensation from a
research contract or grant in a manner specified on said research contract or
grant proposal pertaining to this contract and the development of the underlying
product (e.g.; Cryo-Chip) with mutual agreement between the Consultant and the
Company.

(e) The Consultant shall perform all services as an independent contractor and
not as an agent or an employee of the Company. The Company shall have the
exclusive rights to copyright, trade mark, or patent the Consultant's work for
the Company in its own name as the owner and author thereof, and to secure any
and all renewals and extensions of such copyrights, trade marks, or patents.
Solely for the purposes of any applicable copyright, trademark, or patent law,
the Consultant shall be deemed an "employee for hire" of the Company. If, for
any reason, the Consultant is not treated as an employee for hire, the
Consultant hereby assigns all rights, copyright and other, in its work for the
Company to the Company.

(f) The Company acknowledges that Consultant may have other assignments that
will restrict Consultant's availability.

5.  Royalties

Because the Consultant is assisting in the development, engineering, and
commercialization of Intellectual Property, the Consultant shall receive
royalties, to be negotiated by the parties but which shall be no less than 1% of
the net sales (net sales to be defined for the purposes of the Agreement as
gross sales less discounts, returns, and allowances) of the Company Initiated
Product, Any royalties due the Consultant shall be paid quarterly.

6.   Ownership of Intellectual Property

The Company shall retain ownership of all intellectual Property related to
Company initiated Products.

7.   Termination

(a) This agreement may be terminated by the Company giving five (5) days'
written notice at the address stated above or at the address chosen subsequent
to the execution of this agreement and duly communicated, with payment of all
sums in Paragraph 4 due the Consultant,

(b) This agreement may be terminated by the Consultant by giving thirty (30)
days' written notice at the address stated above or at an address chosen
subsequent to the execution of this agreement and duly communicated.

(c) In the event this Agreement terminates pursuant to Paragraph 1, neither of
Company or Consultant shall have any obligation to each other except in
accordance with paragraphs 5, 6, 7, 8, 9, and 10. In the event this Agreement
terminates pursuant to Paragraph 7, neither of Company or Consultant shall have
any obligation to each other except in accordance with Paragraphs 5, 6, 7, 8, 9,
and 10.

8.   Agreement Not To Solicit

During the term hereof and for a period of one year after the termination
hereunder (the "Termination Date"), regardless of how terminated, Consultant
will not, singularly, jointly, or as a partner, member, contractor, employee or
agent of any partnership of as an





2







officer, director, employee, agent, contractor, stockholder or investor in any
other entity or in any other capacity, directly or indirectly,

(a) induce, or attempt to induce, any person or party who, on the Termination
Date is employed by or affiliated with Company or at any time during the term of
this covenant is, or may be, or becomes an employee of or affiliated with
Company, to terminate his, her or its employment with Company;

(b) induce, or attempt to induce, any person, business or entity which is or
becomes a customer or supplier of Company, or which otherwise is a contracting
party with Company, as of Termination Date, or at any time during the term
hereof, to terminate any written or oral agreement or understanding with
Company, or to interfere in any manner with any relationship between Company and
such customer or supplier;

(c) employ or otherwise engage in any capacity any person who at the Termination
Date or at any time during the period two years prior thereto was employed, or
otherwise engaged, in any capacity by Company and who, by reason thereof is or
is reasonably likely to be in possession of any confidential information.

9.   Arbitration

Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration in accordance with the rules of
the American Arbitration Association, and judgment upon the award rendered by
the arbitrators) shall be entered in any court having jurisdiction thereof. For
that purpose, the parties hereto consent to the jurisdiction and venue of an
appropriate court located in San Diego County, State of California. In the event
that arbitration or litigation results from or arises out of this Agreement or
the performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs, and all other expenses, whether or not
taxable by the court of arbitrator as costs, in addition to any other relief to
which the prevailing party may be entitled.

10. Liquidated Damages

If any litigation or arbitration ensues between the parties, immeasurable harm
to reputations may occur as well as unforeseeable damages due to delay in
implementation of product sales. Accordingly, the parties agree that, in the
event of any litigation, the prevailing party shall be entitled, in addition to
any actual damages awarded by the court or arbitrator, liquidated damages for
the items set forth above in an amount no less than $100,000, to be determined
by the court or arbitrator.

11. General

This Agreement is governed by California law excluding its conflicts of laws
principles. This Agreement is the entire agreement, and supersedes all prior or
contemporaneous oral or written agreements and understandings, between the
parties regarding the subject matter thereof. The Agreement may be changed only
by a writing signed by both parties. If any provision of this Agreement is held
unenforceable, that provision shall be severed and the remainder of this
Agreement will continue in full force and effect, No failure or delay on the
part of a party in exercising any right, power or privilege under this Agreement
shall operate as a waiver thereof, and no single or partial exercise thereof
shall preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

 





3







 




IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
15th of May, 2006




"Company", Frezer, Inc.




By. /s/David R. Koos

Dr. David R. Koos Chairman and CEO

 

 




"Consultant", Applied Fluids Engineering, Inc.

By:/s/ Philip Watts

Dr Philip Watts President and Owner

 








4





